TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00019-CV



                               Hollie Gose Murphey, Appellant

                                               v.

                                   James Ratcliff, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-06-004025, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss her appeal. Appellee has not expressed any

objection to the motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                                    ____________________________________

                                                    David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 29, 2011